Citation Nr: 0030866	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-12 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 30 percent for a depressive disorder disability.

2.  Entitlement to service connection for a personality 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to service connection for a bilateral ankle 
disorder.

6.  Entitlement to service connection for a lumbar spine 
disorder.

7.  Entitlement to service connection for a urinary tract 
infection.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from 
October 1995 to August 1997, when she received a disability 
discharge.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In May 1999, the appellant 
notified VA that she had moved to Florida; thereafter the 
case has been handled by the St. Petersburg, Florida RO which 
certified the case to the Board.

While the case was in appellate status, the RO increased the 
appellant's disability evaluation for the depressive disorder 
from 10 to 30 percent; however, it is presumed that she is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded." AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The increased 
depressive disorder rating was effective as of the date of 
receipt of the original claim- this effectively allows the 
Board to consider entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the 
increased rating issue is as delineated on the title page of 
this decision. 

The issues of entitlement to service connection for 
gastritis, urinary tract infection, hearing loss, and left 
knee, bilateral ankle, and lumbar spine disabilities are 
remanded as discussed below. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's depressive disorder is manifested by 
periods of occasional suicidal ideation, fair sleep, fair 
appetite, fair concentration, labile mood and good recent and 
remote memory.  She is not currently receiving any medication 
or treatment for her depressive disorder.

3.  The appellant's depressive disorder is productive of an 
impairment of social and industrial adaptability 
characterized by occasional decrease in work efficiency, but 
not characterized by reduced reliability and productivity.

4.  On July 19, 1999, prior to the promulgation of a decision 
in the appeal, the appellant withdrew her appeal as to the 
issue of entitlement to service connection for a personality 
disorder.

5.  The record contains competent medical evidence of a 
current diagnosis of tinnitus, which was rendered less than 
five months after discharge and was related to in-service 
acoustic trauma.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a depressive disorder disability have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.129, 4.130, 4.132, Diagnostic Code 9434 (2000).

2.  The criteria for withdrawal by the appellant of her 
Substantive Appeal on the issue of entitlement to service 
connection for a personality disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).

3.  Resolving all reasonable doubt in favor of the appellant, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claim.

Concerning the evaluation of the service-connected 
psychiatric disability, the record does not indicate that 
there are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991) and Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  38 
C.F.R. §§  4.1, 4.2, 4.10.  As noted, consideration of the 
entire period of the rating for the depressive disorder will 
be considered following the initial rating.  See Fenderson, 
supra.  The most current evidence of the present level of 
disability includes testimony presented by the appellant at 
a hearing conducted at the RO in July 1999, and the reports 
from VA psychiatric and medical examinations conducted in 
February 1998.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 provides 
a general rating formula for psychoneurotic disorders, based 
upon the degree of incapacity or impairment.  Under the most 
recent criteria under the General Rating Formula for Mental 
Disorders, total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.

A 30 percent evaluation will be assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).

The appellant contends her service-connected depressive 
disorder is more disabling than currently evaluated.  She 
maintains that the symptomatology associated with this 
disorder, including depression and labile mood, affects her 
social and industrial adaptability.  During her July 1999 
personal hearing at the RO, the appellant testified that she 
was very moody, that she would have crying spells once or 
twice a week, that she would stay in bed or hide in the 
bathroom and that she had missed work.  See Hearing 
Transcript p. 8.  She also testified that she had not had any 
treatment for her depression since service and that she was 
not taking Prozac anymore.  See Hearing Transcript pp. 8-9.

In February 1998, the appellant underwent a VA psychiatric 
examination.  She stated that she was somewhat better since 
getting out of the military.  She said that she continues to 
"freak out," especially whenever her husband has friends 
over.  She said she just becomes extremely agitated and 
"looks for pills."  When asked what she meant by that, she 
said she just wants to take anything to swallow in order to 
kill herself.  She said that she feels that she is always 
blamed for things, and no one ever sticks up for her.  She 
stated that her sleep was fair, as were her appetite and 
concentration.  She reported attending school and doing well.  
She said that her marriage was fair.  On mental status 
examination, the appellant was noted to be alert and 
cooperative without any bizarre motor movements or tics.  Her 
mood was described as somewhat labile vacillating between 
tears and smiling.  There were no loosened associations or 
flight of ideas.  Her affect was appropriate.  There were no 
delusions, hallucinations, ideas of reference or 
suspiciousness.  Her remote memory and recent memory were 
good.  Insight and judgment appeared to be marginal and 
intellectual capacity adequate.  The appellant was oriented 
times three.  The examiner rendered a diagnosis of adjustment 
disorder with depressive features and personality disorder, 
NOS.

Upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a evaluation in excess of 30 percent for the appellant's 
service-connected depressive disorder.  While the evidence 
does indicate that the appellant demonstrates such symptoms 
as some suicidal ideation and some impairment of insight, as 
well as disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships, the evidence does not show any circumstantial, 
circumlocutory, or stereotyped speech or any panic attacks or 
any difficulty in understanding complex commands or retention 
of only highly learned material and forgetting to complete 
tasks or impaired abstract thinking.  The appellant herself 
reported, in February 1998, that she was attending school and 
doing well; she indicated at her July 1999 hearing that she 
was working.  She has not exhibited any inappropriate 
behavior, and has been able to maintain her personal hygiene 
and other activities of daily living.  Furthermore, she has 
functioned without any psychiatric treatment since service 
and she has not been on medication for about three years.  
The record clearly demonstrates that the appellant suffers 
from depression, labile mood, crying spells and some suicidal 
ideation, but she is generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal.  
Therefore a 30 percent evaluation, but not more, would be 
warranted under the current rating criteria.

The appellant has indicated that she should be rated as more 
than 30 percent disabled for her depressive disorder due to 
her symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The clinical evidence of record demonstrates that, while the 
appellant does suffer from difficulty in social and 
occupational functioning due to the depressive disorder, she 
is able to be independent in her activities of daily living, 
to attend school and do well and to be employed.  These 
clinical observations are considered persuasive as to the 
appellant's degree of impairment due to the depressive 
disorder as well as to her overall industrial impairment due 
to her psychiatric illness.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1).  The Board 
must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings of up to 100 percent 
are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  The Board finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for her depressive disorder, 
and, in fact, there is no record of post-service inpatient or 
outpatient treatment for any psychiatric condition.  
Additionally, her depressive disorder has not had such an 
unusual impact on her employment as to render impractical the 
application of regular schedular standards.  There is no 
evidence that the impairment resulting from the depressive 
disorder alone warrants extraschedular consideration under 
38 U.S.C.A. § 3.321(b).

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  Since the preponderance of the evidence is against 
an allowance of an evaluation in excess of 30 percent at any 
time for the depressive disorder under either the schedular 
criteria or the extraschedular criteria, the benefit of the 
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).

II.  Service connection claims.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A.  Personality disorder claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

In July 1999, the appellant was afforded a hearing conducted 
at the RO.  A transcript of the hearing testimony has been 
associated with the claims file.  The transcript of the 
hearing shows that the appellant withdrew her appeal for her 
claim of entitlement to service connection for a personality 
disorder.  The oral statement, when transcribed, became a 
"writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).

The appellant has withdrawn her appeal as to the claim of 
entitlement to service connection for a personality disorder 
and, hence, there remain no allegations of errors of fact or 
law as to this particular issue for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the claim of entitlement to service connection 
for a personality disorder and it is dismissed.

B.  Tinnitus claim.

The veteran served on active duty in the United States Marine 
Corps.  Records from service indicate that her duties 
included exposure to hazardous noise and that she was fitted 
with protection for her ears.  At her July 1999 hearing and 
in written assertions, the appellant has contended that she 
has tinnitus due to exposure to rifle range noise and vehicle 
noise during active duty.  A January 1998 VA audiometric 
examination resulted in a diagnosis of tinnitus, and the 
physician who conducted this examination apparently concluded 
that history of miliary noise exposure may have contributed 
to her tinnitus.  The Board notes that the diagnosis of 
tinnitus was rendered within five months of the appellant's 
discharge from service and there is no evidence of record to 
indicate that she suffered from tinnitus prior to service.  
After reviewing this evidence, the Board concludes that there 
is at a minimum a relative balance of the "positive" and 
"negative" evidence as to whether the appellant's tinnitus is 
etiologically related to service.  See 38 C.F.R. § 3.102 
(2000).  Accordingly, service connection for tinnitus is 
warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
depressive disorder disability is denied.

The appeal for the claim of entitlement to service connection 
for a personality disorder is dismissed.

Entitlement to service connection for tinnitus is granted.

REMAND

The Board notes that the RO has not had the opportunity to 
apply Public Law No. 106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under the terms 
of the Act and Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the RO should apply the provisions of the Act to the 
current claims for service connection for gastritis, urinary 
tract infection, hearing loss, and left knee, bilateral 
ankle, and lumbar spine disabilities.  

Accordlingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096) concerning the claims for service 
connection for gastritis, urinary tract 
infection, hearing loss, and left knee, 
bilateral ankle, and lumbar spine 
disabilities.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

